DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.  Applicant’s 6/27/22 election without traverse of Group I claims 1-14, in response to the restriction requirement of 4/29/22, is acknowledged. 

3.  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given by applicant’s representative, Ms. Caitlyn Silverblatt, on 7/26/22. 

Status
4.  Applicant’s 7/25/22 Preliminary amendment, in response to the 7/18/22 interview of record, is entered.  Applicant has cumulatively cancelled claims 10, 12 and 15-20.  Pending amended claims 1-9, 11, 13 and 14 are allowed over the prior art of record. 

5.  Claim 14 is amended by the examiner as follows (in view of the most recent claim set of 7/25/22): 
	Claim 14  
The appliance of claim 8[[12]], wherein the controller is communicatively coupled to an electronic payment source, and wherein the controller is further configured to request payment from the electronic payment source in response to the selected mode of operation. 

6.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claim 8 includes substantially the features of claim 1): 
 “a body of a device configured to perform laundry operations; 
a scanning device coupled to the interface panel and configured to conduct a facial scan of a user for gathering a user facial data set; 
a controller operably coupled to the scanning device, wherein the controller is configured to receive the user facial data set; and 
a memory storage operably coupled to the controller, wherein the memory storage includes a profile database that includes a stored verification data set, 
wherein the controller is further configured to: 
use the user facial data set from the scanning device to compare the user facial data set and the stored verification data set; and 
output information regarding modes of laundry operations based on a respective profile stored in the profile database after the user facial data set matches the stored verification data set; 
wherein the microphone is configured to receive a voice command after the controller matches the facial data set with the verification data set, and 
wherein the controller is further configured to select at least one of the output modes of laundry operations in response to the voice command and to perform the selected of the at least one of the output modes of laundry operations.” 

7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features including those identified herein as reasons for allowance: 
Beardsley (USPN 6,315,197 B1) discloses an interactive vending machine that includes a camera for obtaining a facial image of a user to match for vending operations; 
Clements (US Patent Publication 2015/0000026 A1) discloses a touch free toilet device that utilizes facial recognition that matches a stored profile image to perform operations; and 
Leow (USPN 9,953,151 B2) discloses a system and methods for obtaining user biometric data to access and operate a computer device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696